 

Exhibit 10.38(l-5)

 

FOURTH AMENDMENT TO AMD SAXONIA

WAFER PURCHASE AGREEMENT

 

THIS FOURTH AMENDMENT to AMD Saxonia Wafer Purchase Agreement (this “Fourth
Amendment”), dated as of 24 February 2004, is made between AMD SAXONY HOLDING
GMBH, Dresden, registered in the Commercial Register of the Dresden County
Court, HRB 13931 (“AMD Holding”), and AMD SAXONY LIMITED LIABILITY COMPANY & CO.
KG, Dresden, registered in the Commercial Register of the Dresden County Court
HRA 4896, (“AMD Saxonia”).

 

RECITALS

 

WHEREAS, AMD Saxonia is an indirect wholly-owned Subsidiary (such and other
capitalized terms having the meanings assigned to them in the AMD Saxonia Wafer
Purchase Agreement (as defined below)) of Advanced Micro Devices, Inc., a
corporation organized and existing under the laws of the State of Delaware,
United States of America (“AMD Inc.”);

 

WHEREAS, AMD Inc., AMD Holding and AMD Saxonia are involved in a project
pursuant to which AMD Saxonia has constructed, and owns and operates inter alia
the Plant located in Dresden, Germany, to manufacture Wafers using high-volume
semiconductor wafer fabrication processes;

 

WHEREAS, AMD Inc. and AMD Holding are party to the AMD Holding Wafer Purchase
Agreement dated as of 11 March 1997, as amended by the First Amendment to the
AMD Holding Wafer Purchase Agreement dated as of 20 February 2001 (as amended,
supplemented or otherwise modified from time to time, the “AMD Holding Wafer
Purchase Agreement”), pursuant to which, among other things, AMD Inc. has agreed
to purchase from AMD Holding, and AMD Holding has agreed to supply on an
exclusive basis to AMD Inc., all Wafers as are ordered from time to time by AMD
Inc. from AMD Holding, in each case on the terms and conditions of the AMD
Holding Wafer Purchase Agreement;

 

WHEREAS, AMD Holding and AMD Saxonia are party to that certain AMD Saxonia Wafer
Purchase Agreement dated as of 11 March 1997, as amended by the First Amendment
to AMD Saxonia Wafer Purchase Agreement dated as of 8 February 1998, the Second
Amendment to AMD Saxonia Wafer Purchase Agreement, by and between AMD Holding
and AMD Saxonia, dated as of 20 February 2001 and the Third Amendment to AMD
Saxonia Wafer Purchase Agreement dated as of 3 June 2002 (as amended,
supplemented or otherwise modified from time to time, the “AMD Saxonia Wafer
Purchase Agreement”), pursuant to which AMD Holding has the exclusive right to
purchase Wafers from AMD Saxonia in order to enable AMD Holding to fulfill its
obligations under the AMD Holding Wafer Purchase Agreement, and AMD Saxonia has
agreed on such exclusive basis, to manufacture and sell Wafers to AMD Holding;

 

WHEREAS, the parties now desire to amend the AMD Saxonia Wafer Purchase
Agreement to revise the definition of “Total Costs” set forth therein, all on
the terms and conditions more particularly set forth in this Fourth Amendment;
and

 



--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the execution and delivery of this Fourth
Amendment, AMD Saxonia, Dresdner Bank AG, the other Banks and Financial
Institutions named therein, Dresdner Bank Luxembourg S.A. as Agent and Paying
Agent and Dresdner Bank AG, as Security Agent, are entering into Amendment No. 6
to the Syndicated Loan Agreement dated 11 March 1997, as amended from time to
time (“Amendment No. 6”), and it is a condition to the effectiveness of said
Amendment No. 6 (the date on which said Amendment No. 6 becomes effective being
referred to herein as the “Amendment No. 6 Effective Date”) that a copy of this
Fourth Amendment shall be delivered to the Agent;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

Amendments

 

Section 1.1 With effect from the Amendment No. 6 Effective Date, the AMD Saxonia
Wafer Purchase Agreement is hereby amended by deleting the entirety of Section
1.01(65)(i), pertaining to Total Costs, and replacing said Section 1.01(65)(i)
with the following:

 

  “(i) Total Costs for each Month shall be (i) decreased for that Month by the
amount by which the work-in-progress and finished products inventory at the end
of that Month exceeds the amount of the work-in-progress and finished products
inventory at the end of the immediately preceding Month, and (ii) increased for
that Month by the amount by which the work-in-progress and finished products
inventory at the end of that Month is less than the amount of the
work-in-progress and finished products inventory at the end of the immediately
preceding Month;”

 

ARTICLE II

Representations and Warranties

 

Section 2.1 Each of AMD Holding and AMD Saxonia, severally and for itself alone,
hereby represents and warrants, as of the date hereof and as of the Amendment
No. 6 Effective Date, to the other as follows:

 

(a) Organization; Corporate Power. It is duly incorporated and validly existing
under the laws of the jurisdiction of its organization, and has all necessary
power and authority to execute and deliver this Fourth Amendment and, following
the Amendment No. 6 Effective Date, to consummate the transactions contemplated
by the AMD Saxonia Wafer Purchase Agreement as amended by this Fourth Amendment;

 

(b) Corporate Authority; No Conflict. The execution and delivery by it of this
Fourth Amendment, and the performance by it following the Amendment No. 6
Effective Date of its obligations under the AMD Saxonia Wafer Purchase
Agreement, as amended by this Fourth Amendment, have been duly authorized by all
necessary corporate action (including any necessary shareholder action) on its
part, and do not and will not (i) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to it, or of its charter or by-laws; or
(ii) result in a breach of, result

 



--------------------------------------------------------------------------------

in a mandatory prepayment or acceleration of indebtedness evidenced by or
secured by, or constitute a default under, any indenture or loan or credit
agreement, or any other agreement or instrument to which it is a party or by
which it or its properties may be bound, or require the creation or imposition
of any encumbrance of any nature upon or with respect to any of the properties
now owned or hereafter acquired by it; and

 

(c) Valid and Binding Obligations. Following the Amendment No. 6 Effective Date,
the AMD Saxonia Wafer Purchase Agreement, as amended by this Fourth Amendment,
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms; subject, however, to applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and, as to enforceability, by general equitable principles.

 

ARTICLE III

Miscellaneous

 

Section 3.1 Miscellaneous.

 

(a) This Fourth Amendment is limited as specified and, except as specifically
set forth herein, shall not constitute a modification, amendment, or waiver of
any other provision of the AMD Saxonia Wafer Purchase Agreement or any
provisions of any other Operative Document. Except as specifically amended by
this Fourth Amendment, the AMD Saxonia Wafer Purchase Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

 

(b) This Fourth Amendment shall be an Operative Document under and for purposes
of the Sponsors’ Support Agreement dated 11 March 1997, as amended by the First
Amendment to Sponsors’ Support Agreement dated 6 February 1998, the Second
Amendment to Sponsors’ Support Agreement dated 29 June 1999, the Third Amendment
to Sponsors’ Support Agreement dated 20 February 2001, the Accession Agreement
and Fourth Amendment to Sponsors’ Support Agreement dated as of 3 June 2002 and
the Fifth Amendment to Sponsors’ Support Agreement dated as of 20 December 2002
(as amended, the “Sponsors’ Support Agreement”).

 

(c) This Fourth Amendment is in the English language, which language shall be
controlling in all respects.

 

(d) This Fourth Amendment may be executed in any number of counterparts and by
different parties on separate counterparts which when taken together shall
constitute one agreement.

 

(e) Sections 7.07, 7.08, 7.09, and 7.10 of the AMD Saxonia Wafer Purchase
Agreement shall apply, mutatis mutandis, to this Amendment, as if set out herein
in full.

 

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS OF THE FOREGOING, AMD Holding and AMD Saxonia have caused this Fourth
Amendment to be executed by their authorized representatives as of the date
first written above.

 

AMD SAXONY HOLDING GMBH By:   /s/ Hans-Raimund Deppe    

--------------------------------------------------------------------------------

   

Dr. Hans-Raimund Deppe

Its: Managing Director (Geschäftsführer)

 

AMD SAXONY LIMITED LIABILITY COMPANY & CO. KG, represented by its General
Partner AMD SAXONY LLC By:   /s/ Hans-Raimund Deppe    

--------------------------------------------------------------------------------

   

Name: Dr. Hans-Raimund Deppe

Its: Manager

 